Citation Nr: 1744105	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  16-55 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's bilateral hearing loss was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran reports that he incurred bilateral hearing loss as a result of in-service noise exposure.  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) while on active duty was intermediate speed radio operator. Therefore, in-service noise exposure is conceded.

A May 2014 finding by the National Personnel Records Center determined that the Veteran's service treatment records (STRs) were unavailable and had been destroyed by a fire.  When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran's VA treatment records reflect that he was fitted with hearing aids in August 2009. 

On September 2013 VA audiological examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
65
60
LEFT
20
20
60
65
55

Speech audiometry using the Central Institute of the Deaf (CID) W-22 test revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  Sensorineural hearing loss was diagnosed in each ear.  

Although not in the claims file, the findings of the July 2014 VA audiological examination were described by the January 2015 rating decision.  On July 2014 VA audiological examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
3520
45
60
65
65
LEFT
40
40
75
70
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  The rating decision noted the examiner opined that the etiology of the Veteran's hearing loss could not be determined without resorting to mere speculation because there were no service treatment records.  

On March 2016 VA audiology examination, the examiner noted moderately severe sensorineural hearing loss was shown in the Veteran's right ear from 1500 through 8000 hertz, and mild sloping to moderately severe sensorineural hearing loss was shown in the Veteran's left ear.  Speech discrimination testing revealed a speech recognition ability of 76 percent in the right ear and 84 percent in the left ear.

In this case, the Board finds that the credible evidence is at least in equipoise with regard to the Veteran's claims for service connection for bilateral hearing loss and therefore, the Board finds that service connection should be awarded.  The Veteran currently has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, and the Board has conceded the Veteran had noise exposure during service.  

The Veteran has also reported that his hearing loss is due to his in-service noise exposure.  Lay persons are competent to testify to matters of which they have firsthand knowledge (i.e., experiencing a decreased ability to hear).  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Therefore, the Veteran's lay statements are competent credible evidence of in-service noise exposure and continuity of symptomatology since service.

There is no medical opinion as to the likely etiology because the July 2014 VA examiner indicated the etiology of the Veteran's hearing loss could not be determined without mere speculation due to the lack of available service treatment records. 

Thus, the Board finds that in resolving all benefit of the doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  In this case, there is evidence of a current disability, and the Veteran has provided competent and credible statements of service incurrence and continuity of symptomatology since service.  Accordingly, service connection for bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


